Case 1:17-cv-00642 Document 98 Filed 06/17/19 Page 1 of 1 PagelD #: 896

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BLUEFIELD DIVISION
ELIZABETH DEAL, et al., §
§
Plaintiffs, §
§
V. § Civil Action No.: 1:17-cv-00642
§
MERCER COUNTY BOARD § Hon. David A. Faber
OF EDUCATION, et al., §
§
Defendants. §

CERTIFICATE OF SERVICE

I Kermit J. Moore, counsel for Defendants, do hereby certify that this 17th day of June,
2019, I electronically filed this certificate with the Clerk of the Court using the CM/ECF system
confirming service of Defendants’ Responses to Plaintiffs’ First Requests for Production of
Documents, First Set of Interrogatories, and First Request for Admissions upon counsel of
record, via e-mail on 17 June, 2019, as follows:

Hiram S. Sasser, III
Jeremiah G. Dys
Reed N. Smith
First Liberty Institute
2001 West Plano Parkway, Suite 1600
Plano, Texas 75075
hsasser(@firstliberty.or

jdys@firstliberty.org
rsmith@firstliberty.org

Marcus B. Schneider
Steele Schneider
428 Forbes Avenue, Suite 700
Pittsburgh, Pennsylvania 15219
marceshneider(@steeleschneider.com

Patrick C. Elliott
Christopher Line
Freedom from Religion Foundation
Post Office Box 750
Madison, Wisconsin 53701

Patrick@ffrf.org
chris(@ffre.org

/s/ Kermit J. Moore
